DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/25/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 10 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (US 20160351156).
As per claim 1, Wu discloses a shift register unit (Fig. 2), comprising an input circuit (#input module), an output circuit (#output pulling-up module), a first reset circuit (#pulling-down module), and a reset control circuit (#control module; [0053]-[0057]);
wherein the input circuit (#input module) is connected to a first node (#PU), and the input circuit (#input module) is configured to control a level of the first node (#PU) in response to an input signal ([0054]);

the first reset circuit (#pulling-down module) is connected to the first node (#PU), and the first reset circuit (#pulling-down module) is configured to reset the first node (#PU) in response to a first reset signal (i.e., potential at the second node PD; [0056]; [0066]); and
the reset control circuit (#control module) is connected to the first reset circuit (#pulling-down module), the reset control circuit (#control module) is configured to, in response to a reset control signal (i.e., clock signals) and a reference signal (i.e., potential at the first node PU), input the first reset signal (i.e., potential at the second node PD) to the first reset circuit (#pulling-down module) to turn on the first reset circuit (#pulling-down module; [0066]; [0071]), and the reset control circuit (#control module) is further configured to enable an amplitude of a level of the first reset signal (i.e., potential at the second node PD) to be larger than an amplitude of a level of the reference signal (i.e., potential at the first node PU; [0066]; [0070]-[0071]).
As per claim 3, Wu discloses the shift register unit according to claim 1, wherein the reset control circuit (#control module) comprises:
a drive sub-circuit (#T5), connected to a reset control node (#PD), and configured to adjust a level of the reset control node (#PD) according to the reset control signal 
a reset sub-circuit (#T4), connected to the reset control node (#PD), and configured to reset the reset control node (#PD) and the drive sub-circuit (#T5) in response to a reset sub-signal ([0066]; [0074]-[0076]).
As per claim 10, Wu discloses the shift register unit according to claim 3, wherein the first reset circuit (#pulling-down module) comprises a seventh transistor (#T6; [0063]); and
a gate electrode of the seventh transistor (#T6) is connected to the reset control node (#PD), a first electrode of the seventh transistor (#T6) is connected to the first node (#PU), and a second electrode of the seventh transistor (#T6) is connected to a first voltage terminal (#low level voltage line) to receive a first voltage ([0063]).
As per claim 17, Wu discloses a gate drive circuit (Abstract), comprising a shift register unit (Fig. 2), wherein the shift register unit comprises an input circuit (#input module), an output circuit (#output pulling-up module), a first reset circuit (#pulling-down module), and a reset control circuit (#control module; [0053]-[0057]),
wherein the input circuit (#input module) is connected to a first node (#PU), and the input circuit (#input module) is configured to control a level of the first node (#PU) in response to an input signal ([0054]);
the output circuit (#output pulling-up module) is connected to the first node (#PU) and an output terminal (#output terminal), and the output circuit (#output pulling-up module) is configured to output a clock signal (#first external clock signal) to the output 
the first reset circuit (#pulling-down module) is connected to the first node (#PU), and the first reset circuit (#pulling-down module) is configured to reset the first node (#PU) in response to a first reset signal (i.e., potential at the second node PD; [0056]; [0066]); and
the reset control circuit (#control module) is connected to the first reset circuit (#pulling-down module), the reset control circuit (#control module) is configured to, in response to a reset control signal (i.e., clock signals) and a reference signal (i.e., potential at the first node PU), input the first reset signal (i.e., potential at the second node PD) to the first reset circuit (#pulling-down module) to turn on the first reset circuit (#pulling-down module; [0066]; [0071]), and the reset control circuit (#control module) is further configured to enable an amplitude of a level of the first reset signal (i.e., potential at the second node PD) to be larger than an amplitude of a level of the reference signal (i.e., potential at the first node PU; [0066]; [0070]-[0071]).
As per claim 18, Wu discloses a display device, comprising a gate drive circuit (Abstract; [0001]), wherein the gate drive circuit comprises a shift register unit (Fig. 2), and the shift register unit comprises an input circuit (#input module), an output circuit (#output pulling-up module), a first reset circuit (#pulling-down module), and a reset control circuit (#control module; [0053]-[0057]);
wherein the input circuit (#input module) is connected to a first node (#PU), and the input circuit (#input module) is configured to control a level of the first node (#PU) in response to an input signal ([0054]);

the first reset circuit (#pulling-down module) is connected to the first node (#PU), and the first reset circuit (#pulling-down module) is configured to reset the first node (#PU) in response to a first reset signal (i.e., potential at the second node PD; [0056]; [0066]); and
the reset control circuit (#control module) is connected to the first reset circuit (#pulling-down module), the reset control circuit (#control module) is configured to, in response to a reset control signal (i.e., clock signals) and a reference signal (i.e., potential at the first node PU), input the first reset signal (i.e., potential at the second node PD) to the first reset circuit (#pulling-down module) to turn on the first reset circuit (#pulling-down module; [0066]; [0071]), and the reset control circuit (#control module) is further configured to enable an amplitude of a level of the first reset signal (i.e., potential at the second node PD) to be larger than an amplitude of a level of the reference signal (i.e., potential at the first node PU; [0066]; [0070]-[0071]).
As per claim 19, Wu discloses a method of driving the shift register unit according to claim 1, comprising:
in an input phase, the input circuit (#input module) controlling the level of the first node (#PU) to a first level in response to the input signal, and the output circuit (#output 
in an output phase, the output circuit (#output pulling-up module) outputting a third level of the clock signal to the output terminal ([0066]; [0069]-[0074]); and
in a first reset phase, the reset control circuit (#control module) inputting the first reset signal to the first reset circuit (#pulling-down module) in response to the reset control signal and the reference signal, to turn on the first reset circuit (#pulling-down module) and to enable the first reset circuit (#pulling-down module) to reset the first node ([0066]; [0070]-[0071]).
As per claim 20, Wu discloses the method of driving the shift register unit according to claim 19, wherein the clock signal and the reference signal are a same signal, clock signal and the reference signal are periodic pulses in the input phase and in the output phase, and clock signal and the reference signal are direct current signals in the first reset phase ([0066]; [0069]-[0076]).
Allowable Subject Matter
Claims 4-9 and 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of a shift register unit comprising an input circuit, an output circuit, a first reset circuit, and a reset control circuit does not teach or fairly suggest the drive sub-circuit comprises a first capacitor and a first transistor, a first electrode of the first capacitor is connected to a reset control signal terminal to receive the reset control .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044.  The examiner can normally be reached on 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                                        
/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622